MADDOX, Justice
(dissenting).
I dissent. Upon review of the entire record in this cause, I am of the opinion that there was sufficient evidence presented to sustain the finding by the trial court that the conveyance in question should be considered to be a mortgage rather than a deed. It is a well-settled principle that where testimony is taken ore tenus, the findings of facts made and entered by the trial court will be sustained unless they are plainly and palpably wrong. Sterling Oil of Oklahoma, Inc. v. Pack, 291 Ala. 727, 287 So.2d 847 (1974); Renfroe v. Weaver, 285 Ala. 1, 228 So.2d 764 (1969). In view of the presumption accorded the trial judge’s findings, I do not believe they are clearly and palpably wrong.
JONES and SHORES, JJ., concur.